DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the documents received on June 30, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROSE (US 6,676,009).
In reference to claim 1, ROSE discloses a method of closing containers comprising: receiving a first container 2 having a first height, first width and a first length (figure 1); determining the first height, the first width and the first length of the container 2 and object(s) within the first container (column 4 lines 37-46; column 7 line 57- column 8 line 23, 27-36); cutting (column 12 lines 9-30) vertical edges of the container based on a determined height of one or more object(s) within the first container 2;  marking (crease) 10c sidewalls 8, 10 of the container 2 based on the determined height of object(s) within the first container 2; closing (column 9 line 35- column 10 line 5) the sidewalls of the container to enclose the object(s).
Regarding claims 2-5, ROSE discloses a method wherein the determining, cutting, marking and closing steps of claim 1 are repeated for a second container 50 and third container 100; and wherein the dimensions (figures 1, 2, 7A-8B, 13A-14B) of the second container 50 is different from the first container 2 and third container 100.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,954,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective preamble recitations of a sizing system for a carton versus that of a container are the only noted distinctions between the claims.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method and systems for forming a container comprising: providing tools configured to determine height, width and length of  a container and determine the dimensions of object(s) therein; and providing tools that mark and cut the container based on the determined height, width and length of container, as well as the dimensions of the object for the purpose of autonomously modifying containers of different sizes according to the dimensions of objects therein.
The prior art is found to disclose manual means for implementing a method similar to that of Applicant.  However, the most related systems of the prior art are found to merely disclose tools that implement cutting and marking of a container as claimed to containers of the same size for the purpose of adjusting the volumn of contains of a single size to a volume according to the contents therein.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that ROSE fails to disclose the claimed step of cutting based on a height of an object within the container.  Examiner would like to first note that column 1 lines 16-21 of ROSE provides the intention of the process disclosed by ROSE, which is to customize a board container “to a height dimension and consequent volume in order to accommodate articles” to be contained within the board container.  The “based on height of an object” limitation is also addressed by ROSE in column 4 lines 37-46.  
ROSE discloses preformed containers, wherein markings are made into the sidewall of the container to indicate various locations to which corners of the container are cut (or torn) to establish a desired volume of the container according to items of the container upon closing and sealing of flaps formed by the cut corners.  The markings and cuts can be made during a manufacturing process of preformed containers or can be manually made per instructions of a kit for a board container; wherein kit for a container is provided with a container blank, tools and instructions to customize the container as claimed.  Column 12 lines 9-47 discloses the manual process by which a customized containers is formed; particularly, wherein kit instructions indicate forming  markings on sidewalls of the container and “cutting down the corners” of a the blank folded into a container such that a volume of the container is defined according to the markings and cuttings.  Thus, Examiner maintains the rejection of Applicants’ invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199


/GLORIA R WEEKS/
Primary Examiner, Art Unit 3721

October 4, 2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).